NUMBER 13-14-00545-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                       Appellant,

                                          v.

JAMES GREEN AKA
ANTHONY GREEN,                                                             Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                                      ORDER

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      Appellant, the State of Texas, by and through the District Attorney in and for

Nueces County, Texas, has filed a motion for stay of proceedings in the above cause.

On September 2, 2014, the trial court granted a motion to quash and exception to

substance of the indictment. The State has filed a notice of appeal and has requested a

stay in the trial court’s proceedings pending disposition of its appeal. See TEX. CODE
CRIM. PROC. ANN. § 44.01(a)(1), (e) (West Supp. 2011). The Court, having examined

and fully considered the motion for stay of proceedings, is of the opinion that said motion

should be granted.    The motion for stay is hereby GRANTED, and the trial court's

proceedings are hereby ordered STAYED pending disposition of the State’s appeal.

                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of October, 2014.




                                            2